Exhibit 10.15
FIRST AMENDMENT TO LOAN AGREEMENT
(Loan B)
     THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Agreement”) is made as of
April 15, 2008, by and between SUNRISE CONNECTICUT AVENUE ASSISTED LIVING
L.L.C., a limited liability company organized and existing under the laws of the
Commonwealth of Virginia (the “Borrower”) and CHEVY CHASE BANK, F.S.B. a
federally chartered savings bank (“Lender”).
RECITALS
     A. Borrower obtained a loan from the Lender in the maximum principal amount
of Ten Million and No/Dollars ($10,000,000.00) (“Loan B”) which was advanced
pursuant to the provisions of a certain Loan Agreement dated August 28, 2007 by
and between the Borrower and the Lender (the same, as amended by this Agreement
and as amended, modified, restated, substituted, extended and renewed at any
time and from time to time, the “Loan Agreement”).
     B. Loan B is evidenced by, and repaid with interest in accordance with the
provisions of a Deed of Trust Note B dated August 28, 2007 from the Borrower
payable to Lender in the principal amount of Ten Million and No/Dollars
($10,000,000.00) (as amended, modified, restated, substituted, extended and
renewed at anytime and from time to time, the “Note”).
     C. Loan B is guaranteed by Sunrise Senior Living, Inc. a Delaware
corporation (“Guarantor”), pursuant to the terms of that certain Guaranty of
Payment dated August 28, 2007 (the “Guaranty”).
     D. The Borrower has requested and the Lender has agreed to (i) waive the
delivery of financial statements for the fiscal quarter ending September 30,
2007, (ii) extend the delivery deadline for financial statements for the fiscal
quarter ending March 31, 2008 and (iii) make such other changes as more
particularly set forth herein.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, receipt of which is hereby acknowledged, Borrower and
Lender agree as follows:
     1. Borrower and Lender agree that the Recitals above are a part of this
Agreement. Unless otherwise expressly defined in this Agreement, terms defined
in the Loan Agreement shall have the same meaning under this Agreement.
     2. Borrower hereby acknowledges and agrees that pursuant to the terms of
Section 7.1 (Financial Statements) of the Loan Agreement, Borrower is required
to deliver to Lender, draft, internally-prepared quarterly financial statements
of Guarantor within ninety (90) days of

 



--------------------------------------------------------------------------------



 



the close of each fiscal quarter. Borrower and Lender hereby agree (i) the
requirement to deliver the quarterly financial statement of Guarantor for the
fiscal quarter ending September 30, 2007 is waived and (ii) the quarterly
financial statement of Guarantor for the fiscal quarter ending March 31, 2008
shall be due no later than August 20, 2008 rather than by June 30, 2008.
     3. Subsection (d) of Section 7.1 (Financial Statements) of the Loan
Agreement is hereby amended and restated in its entirety as follows:
     “(d) The annual financial statement for the Guarantor for the fiscal year
ending December 31, 2006, as such financial statement was submitted to the
Securities and Exchange Commission, no later than April 15, 2008 and as soon as
available, but not later than July 31, 2008, restated audited statements for any
periods through fiscal year 2007.”
     4. Borrower hereby issues, ratifies and confirms the representations,
warranties and covenants contained in the Loan Agreement, as amended hereby.
Borrower agrees that this Agreement is not intended to and shall not cause a
novation with respect to any or all of the obligations of Borrower under the
Loan Agreement. Except as expressly modified herein, the terms, provisions and
covenants of the Loan Agreement are in all other respects hereby ratified and
confirmed and remain in full force and effect.
     5. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument. Borrower agrees that Lender may rely on a telecopy of any signature
of Borrower. Lender agrees that Borrower may rely on a telecopy of this
Agreement executed by Lender.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement under
seal as of the date and year first written above.

                      BORROWER:        
 
                WITNESS OR ATTEST:   SUNRISE CONNECTICUT AVENUE ASSISTED LIVING,
L.L.C.
 
                    By:   Sunrise Senior Living Investments, Inc., its sole
Member
 
               
 
      By:   /s/ James S. Pope
 
Name: James S. Pope   (SEAL) 
 
          Title: Vice President    

COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX, TO WIT:
     On April 15, 2008, before me, Alma M. Tomlin, a Notary Public in and for
the Commonwealth shown above, appeared James S. Pope, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person whose
signature is subscribed to the within instrument, and acknowledged to me that he
executed the same in his authorized capacity as Vice President of Sunrise Senior
Living Investments, Inc., sole Member of Sunrise Connecticut Avenue Assisted
Living, L.L.C., and that by his signature on the instrument the entity upon
behalf of which he acted, executed the instrument.
     WITNESS my hand and official seal.

         
 
  /s/ Alma M. Tomlin
 
Notary Public    

My Commission Expires:                     
My Notarial Registration Number is:                     
(STAMP) [w76123w7612304.gif]

3



--------------------------------------------------------------------------------



 



                  LENDER:    
 
            WITNESS:   CHEVY CHASE BANK, F.S.B., as Agent and Lender    
 
             
 
  By:   /s/
 
  (SEAL) 
 
      Name:    
 
      Title:    

COMMONWEALTH/STATE OF       , COUNTY/CITY OF       , TO WIT:
     On April    , 2008, before me,                     , a Notary Public in and
for the Commonwealth shown above, appeared                     , personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose signature is subscribed to the within instrument, and acknowledged
to me that he/she executed the same in his authorized capacity as              
of Chevy Chase Bank, F.S.B, and that by his/her signature on the instrument the
entity upon behalf of which he/she acted, executed the instrument.
     WITNESS my hand and official seal.

         
 
 
 
Notary Public    

My Commission Expires:                     
My Notarial Registration Number is:                     

4